Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 1 of 15 Page ID #:161




  1

  2

  3

  4

  5

  6

  7
                         UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9
       AYANA MARONEY,                           Case No.: 5:21-cv-00497-JGB-SP
 10
                    Plaintiff,
 11
             v.                                 STIPULATED PROTECTIVE
 12                                             ORDER
       COUNTY OF RIVERSIDE,
 13    DEPUTY M. RODRIGUEZ,
       DEPUTY RUIZ; and DOES 1-10
 14    inclusive.
 15
                    Defendant.
 16

 17

 18
      I.    PURPOSES AND LIMITATIONS
 19
            A.     Discovery in this Action is likely to involve the production of
 20
      confidential, proprietary, or private information for which special protection
 21
      from public disclosure and from use for any purpose other than prosecuting this
 22
      litigation may be warranted. Accordingly, the parties hereby stipulate to and
 23
      petition the Court to enter the following Stipulated Protective Order. The parties
 24
      acknowledge that this Order does not confer blanket protections on all
 25
      disclosures or responses to discovery and that the protection it affords from
 26
      public disclosure and use extends only to the limited information or items that
 27
      are entitled to confidential treatment under the applicable legal principles. The
 28
                                                1
                                                                CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 2 of 15 Page ID #:162




  1   parties further acknowledge, as set forth in Section XIII(C), below, that this
  2   Stipulated Protective Order does not entitle them to file confidential information
  3   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  4   and the standards that will be applied when a party seeks permission from the
  5   Court to file material under seal.
  6   II.    GOOD CAUSE STATEMENT
  7          A.     This Action is likely to involve confidential, proprietary, or private
  8   information for which special protection from public disclosure and from use for
  9   any purpose other than the prosecution of this Action is warranted. Such
 10   confidential, proprietary, and private materials and information consist of, among
 11   other things, confidential and private information related to peace officers and
 12   department policies, including information otherwise generally unavailable to the
 13   public, or which may be privileged or otherwise protected from disclosure under
 14   state or federal statutes, court rules, case decisions, or common law. It is also
 15   contemplated that discovery will include the production of confidential medical
 16   documents. Accordingly, to expedite the flow of information, to facilitate the
 17   prompt resolution of disputes over the confidentiality of discovery materials, to
 18   adequately protect information the parties are entitled to keep confidential, to
 19   ensure that the parties are permitted reasonable necessary uses of such material in
 20   preparation for and in the conduct of a trial, to address their handling at the end
 21   of the litigation, and serve the ends of justice, a protective order for such
 22   information is justified in this matter. It is the intent of the parties that
 23   information will not be designated as confidential for tactical reasons and that
 24   nothing be so designated without a good faith belief that
 25   it has been maintained in a confidential, non-public manner, and there is good
 26   cause why it should not be part of the public record of this case.
 27   III.   DEFINITIONS
 28
                                                   2
                                                                   CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 3 of 15 Page ID #:163




  1          A.     Action: This pending federal lawsuit – Ayana Maroney v. County of
  2   Riverside, Deputy M. Rodriguez, Deputy Ruiz; and Does 1-10, inclusive, Case
  3   No. 5:21-cv-00497-JGB-SP.
  4          B.     Challenging Party: A Party or Non-Party that challenges the
  5   designation of information or items under this Order.
  6          C.     “CONFIDENTIAL” Information or Items: Information (regardless
  7   of how it is generated, stored, or maintained) or tangible things that qualify for
  8   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  9   the Good Cause Statement.
 10          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
 11   their support staff).
 12          E.     Designating Party: A Party or Non-Party that designates information
 13   or items that it produces in disclosures or in responses to discovery as
 14   “CONFIDENTIAL.”
 15          F.     Disclosure or Discovery Material: All items or information,
 16   regardless of the medium or manner in which it is generated, stored, or
 17   maintained, that are produced or generated in disclosures or responses to
 18   discovery in this matter.
 19          G.     Expert: A person with specialized knowledge or experience in a
 20   matter pertinent to the litigation who has been retained by a Party or its Counsel
 21   to serve as an expert witness or as a consultant in this Action.
 22          H.     House Counsel: County Counsel including his or her staff.
 23          I.     Non-Party: Any natural person including employees and former
 24   employees, agency, partnership, corporation, association, or other legal entity not
 25   named as a Party to this Action.
 26          J.     Outside Counsel of Record: Attorneys who are retained to represent
 27   or advise a party to this Action and have appeared in this Action on behalf of that
 28
                                                3
                                                                 CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 4 of 15 Page ID #:164




  1   Party or are affiliated with a law firm that has appeared on behalf of that Party,
  2   including support staff.
  3          K.     Party: Any party to this Action, including all of its officers,
  4   directors, employees, consultants, retained experts, and Outside Counsel of
  5   Record and House Counsel (and their support staff).
  6          L.     Producing Party: A Party or Non-Party that produces Disclosure or
  7   Discovery Material in this Action.
  8          M.     Professional Vendors: Persons or entities that provide litigation
  9   support services (e.g., photocopying, videotaping, translating, preparing exhibits
 10   or demonstrations, and organizing, storing, or retrieving data in any form or
 11   medium) and their employees and subcontractors.
 12          N.     Protected Material: Any Disclosure or Discovery Material that is
 13   designated as “CONFIDENTIAL.”
 14          O.     Receiving Party: A Party that receives Disclosure or Discovery
 15   Material from a Producing Party.
 16   IV.    SCOPE
 17          A.     The protections conferred by this Stipulation and Order cover not
 18   only Protected Material (as defined above), but also (1) any information copied
 19   or Extracted from Protected Material; (2) all copies, excerpts, summaries, or
 20   compilations of Protected Material; and (3) any testimony, conversations, or
 21   presentations by Parties or their Counsel that might reveal Protected Material.
 22          B.     Any use of Protected Material at trial shall be governed by the
 23   orders of the trial judge. This Order does not govern the use of Protected
 24   Material at trial.
 25   V.     DURATION
 26          Even after the final disposition of this litigation, the confidentiality
 27   obligations imposed by this Order shall remain in effect until a Designating Party
 28
                                                  4
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 5 of 15 Page ID #:165




  1   agrees otherwise in writing or a court order otherwise directs. Final disposition
  2   shall be deemed to be the later of (1) dismissal of all claims and defenses in
  3   this Action, with or without prejudice; and (2) final judgment hereinafter the
  4   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
  5   of this Action, including the time limits for filing any motions or applications
  6   for extension of time pursuant to applicable law.
  7   VI.   DESIGNATING PROTECTED MATERIAL
  8         A.     Exercise of Restraint and Care in Designating Material for
  9   Protection
 10                1.     Each Party or Non-Party that designates information or items
 11   for protection under this Order must take care to limit any such designation to
 12   specific material that qualifies under the appropriate standards. The Designating
 13   Party must designate for protection only those parts of material, documents,
 14   items, or oral or written communications that qualify so that other portions of the
 15   material, documents, items, or communications for which protection is not
 16   warranted are not swept unjustifiably within the ambit of this Order.
 17                2.     Mass, indiscriminate, or routinized designations are
 18   prohibited. Designations that are shown to be clearly unjustified or that have
 19   been made for an improper purpose (e.g., to unnecessarily encumber the case
 20   development process or to impose unnecessary expenses and burdens on other
 21   parties) may expose the Designating Party to sanctions.
 22                3.     If it comes to a Designating Party’s attention that information
 23   or items that it designated for protection do not qualify for protection, that
 24   Designating Party must promptly notify all other Parties that it is withdrawing
 25   the inapplicable designation.
 26         B.     Manner and Timing of Designations
 27                1.     Except as otherwise provided in this Order (see, e.g., second
 28
                                                 5
                                                                 CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 6 of 15 Page ID #:166




  1   paragraph of section B(2)(b) below), or as otherwise stipulated or ordered,
  2   Disclosure or Discovery Material that qualifies for protection under this Order
  3   must be clearly so designated before the material is disclosed or produced.
  4                2.    Designation in conformity with this Order requires:
  5                      a.     For information in documentary form (e.g., paper or
  6   electronic documents, but excluding transcripts of depositions or other pretrial or
  7   trial proceedings), that the Producing Party affix at a minimum, the legend
  8   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  9   contains protected material. If only a portion or portions of the material on a page
 10   qualifies for protection, the Producing Party also must clearly identify the
 11   protected portion(s) (e.g., by making appropriate markings in the margins).
 12                      b.     A Party or Non-Party that makes original documents
 13   available for inspection need not designate them for protection until after the
 14   inspecting Party has indicated which documents it would like copied and
 15   produced. During the inspection and before the designation, all of the material
 16   made available for inspection shall be deemed “CONFIDENTIAL.” After the
 17   inspecting Party has identified the documents it wants copied and produced, the
 18   Producing Party must determine which documents, or portions thereof, qualify
 19   for protection under this Order. Then, before producing the specified documents,
 20   the Producing Party must affix the “CONFIDENTIAL legend” to each page that
 21   contains Protected Material. If only a portion or portions of the material on a
 22   page qualifies for protection, the Producing Party also must clearly identify the
 23   protected portion(s) (e.g., by making appropriate markings in the margins).
 24                      c.     For testimony given in depositions that the Designating
 25   Party identifies the Disclosure or Discovery Material on the record, before the
 26   close of the deposition, all protected testimony.
 27                      d.     For information produced in some form other than
 28
                                                6
                                                                CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 7 of 15 Page ID #:167




  1   documentary and for any other tangible items, that the Producing Party affix in a
  2   prominent place on the exterior of the container or containers in which the
  3   information is stored the legend “CONFIDENTIAL.” If only a portion or
  4   portions of the information warrants protection, the Producing Party, to the
  5   extent practicable, shall identify the protected portion(s).
  6         C.     Inadvertent Failures to Designate
  7                1.     If timely corrected, an inadvertent failure to designate
  8   qualified information or items does not, standing alone, waive the Designating
  9   Party’s right to secure protection under this Order for such material. Upon timely
 10   correction of a designation, the Receiving Party must make reasonable efforts to
 11   assure that the material is treated in accordance with the provisions of this Order.
 12   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 13         A.     Timing of Challenges
 14                1.     Any Party or Non-Party may challenge a designation of
 15   confidentiality at any time that is consistent with the Court’s Scheduling Order.
 16         B.     Meet and Confer
 17                1.     The Challenging Party shall initiate the dispute resolution
 18   process under Local Rule 37.1 et seq.
 19         C.     The burden of persuasion in any such challenge proceeding shall be
 20   on the Designating Party. Frivolous challenges and those made for an improper
 21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 22   parties) may expose the Challenging Party to sanctions. Unless the Designating
 23   Party has waived or withdrawn the confidentiality designation, all parties shall
 24   continue to afford the material in question the level of protection to which it is
 25   entitled under the Producing Party’s designation until the Court rules on the
 26   challenge.
 27   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 28
                                                 7
                                                                 CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 8 of 15 Page ID #:168




  1         A.     Basic Principles
  2                1.    A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending, or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under
  6   the conditions described in this Order. When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of Section XIV below (FINAL
  8   DISPOSITION).
  9                2.    Protected Material must be stored and maintained by a
 10   Receiving Party at a location and in a secure manner that ensures that access is
 11   limited to the persons authorized under this Order.
 12         B.     Disclosure of “CONFIDENTIAL” Information or Items
 13                1.    Unless otherwise ordered by the Court or permitted in writing
 14   by the Designating Party, a Receiving Party may disclose any information or item
 15   designated “CONFIDENTIAL” only to:
 16                      a.        The Receiving Party’s Outside Counsel of Record in
 17   this Action, as well as employees of said Outside Counsel of Record to whom it
 18   is reasonably necessary to disclose the information for this Action;
 19                      b.        The officers, directors, and employees (including
 20   House Counsel) of the Receiving Party to whom disclosure is reasonably
 21   necessary for this Action;
 22                      c.        Experts (as defined in this Order) of the Receiving
 23   Party to whom disclosure is reasonably necessary for this Action and who have
 24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 25                      d.        The Court and its personnel;
 26                      e.        Court reporters and their staff;
 27                      f.        Professional jury or trial consultants, mock jurors, and
 28
                                                   8
                                                                      CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 9 of 15 Page ID #:169




  1   Professional Vendors to whom disclosure is reasonably necessary for this Action
  2   and who have signed the “Acknowledgment and Agreement to Be Bound”
  3   (Exhibit A);
  4                        g.     The author or recipient of a document containing the
  5   information or a custodian or other person who otherwise possessed or knew the
  6   information;
  7                        h.     During their depositions, witnesses, and attorneys for
  8   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)
  9   the deposing party requests that the witness sign the form attached as Exhibit 1
 10   hereto; and (ii) they will not be permitted to keep any confidential information
 11   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A)
 12   unless otherwise agreed by the Designating Party or ordered by the Court. Pages
 13   of transcribed deposition testimony or exhibits to depositions that reveal
 14   Protected Material may be separately bound by the court reporter and may not be
 15   disclosed to anyone except as permitted under this Stipulated Protective Order;
 16   and
 17                        i.     Any mediator or settlement officer, and their
 18   supporting personnel, mutually agreed upon by any of the parties engaged in
 19   settlement discussions.
 20   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
 21         PRODUCED IN OTHER LITIGATION
 22         A.       If a Party is served with a subpoena or a court order issued in other
 23   litigation that compels disclosure of any information or items designated in this
 24   Action as “CONFIDENTIAL,” that Party must:
 25                  1.    Promptly notify in writing the Designating Party. Such
 26   notification shall include a copy of the subpoena or court order;
 27                  2.    Promptly notify in writing the Party who caused the subpoena
 28
                                                  9
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 10 of 15 Page ID #:170




   1   or Order to issue in the other litigation that some or all of the material covered by
   2   the subpoena or Order is subject to this Protective Order. Such notification shall
   3   include a copy of this Stipulated Protective Order; and
   4                3.     Cooperate with respect to all reasonable procedures sought to
   5   be pursued by the Designating Party whose Protected Material may be affected.
   6         B.     If the Designating Party timely seeks a protective order, the Party
   7   served with the subpoena or court order shall not produce any information
   8   designated in this Action as “CONFIDENTIAL” before a determination by the
   9   Court from which the subpoena or Order issued, unless the Party has obtained
  10   the Designating Party’s permission. The Designating Party shall bear the burden
  11   and expense of seeking protection in that Court of its confidential material, and
  12   nothing in these provisions should be construed as authorizing or encouraging a
  13   Receiving Party in this Action to disobey a lawful directive from another court.
  14   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  15         PRODUCED IN THIS LITIGATION
  16         A.     The terms of this Order are applicable to information produced by a
  17   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  18   information produced by Non-Parties in connection with this litigation is
  19   protected by the remedies and relief provided by this Order. Nothing in these
  20   provisions should be construed as prohibiting a Non-Party from seeking
  21   additional protections.
  22         B.     In the event that a Party is required, by a valid discovery request, to
  23   produce a Non-Party’s confidential information in its possession, and the Party is
  24   subject to an agreement with the Non-Party not to produce the Non-Party’s
  25   confidential information, then the Party shall:
  26                1.     Promptly notify in writing the Requesting Party and the Non-
  27   Party that some or all of the information requested is subject to a confidentiality
  28
                                                 10
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 11 of 15 Page ID #:171




   1   agreement with a Non-Party;
   2                2.       Promptly provide the Non-Party with a copy of the Stipulated
   3   Protective Order in this Action, the relevant discovery request(s), and a
   4   reasonably specific description of the information requested; and
   5                3.       Make the information requested available for inspection by
   6   the Non-Party, if requested.
   7         C.     If the Non-Party fails to seek a protective order from this Court
   8   within 14 days of receiving the notice and accompanying information, the
   9   Receiving Party may produce the Non-Party’s confidential information
  10   responsive to the discovery request. If the Non-Party timely seeks a protective
  11   order, the Receiving Party shall not produce any information in its possession or
  12   control that is subject to the confidentiality agreement with the Non-Party before
  13   a determination by the Court. Absent a court order to the contrary, the Non-Party
  14   shall bear the burden and expense of seeking protection in this Court of its
  15   Protected Material.
  16   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  17         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
  18   disclosed Protected Material to any person or in any circumstance not authorized
  19   under this Stipulated Protective Order, the Receiving Party must immediately (1)
  20   notify in writing the Designating Party of the unauthorized disclosures, (2) use its
  21   best efforts to retrieve all unauthorized copies of the Protected Material, (3)
  22   inform the person or persons to whom unauthorized disclosures were made of all
  23   the terms of this Order, and (4) request such person or persons to execute the
  24   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
  25   Exhibit A.
  26   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
  27   OTHERWISE PROTECTED MATERIAL
  28
                                                 11
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 12 of 15 Page ID #:172




   1         A.     When a Producing Party gives notice to Receiving Parties that
   2   certain inadvertently produced material is subject to a claim of privilege or other
   3   protection, the obligations of the Receiving Parties are those set forth in Federal
   4   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   5   whatever procedure may be established in an e-discovery order that provides for
   6   production without prior privilege review. Pursuant to Federal Rule of Evidence
   7   502(d) and (e), insofar as the parties reach an agreement on the effect of
   8   disclosure of a communication or information covered by the attorney-client
   9   privilege or work-product protection, the parties may incorporate their agreement
  10   in the Stipulated Protective Order submitted to the Court.
  11   XIII. MISCELLANEOUS
  12         A.     Right to Further Relief
  13                1.     Nothing in this Order abridges the right of any person to seek
  14   its modification by the Court in the future.
  15         B.     Right to Assert Other Objections
  16   1.    By stipulating to the entry of this Protective Order, no Party waives any
  17   right it otherwise would have to object to disclosing or producing any
  18   information or item on any ground not addressed in this Stipulated Protective
  19   Order. Similarly, no Party waives any right to object on any ground to use in
  20   evidence of any of the material covered by this Protective Order.
  21         C.     Filing Protected Material
  22                1.     A Party that seeks to file under seal any Protected Material
  23   must comply with Civil Local Rule 79-5. Protected material may only be filed
  24   under seal pursuant to a court order authorizing the sealing of the specific
  25   Protected Material at issue. If a Party's request to file Protected Material under
  26   seal is denied by the Court, then the Receiving Party may file the information in
  27   the public record unless otherwise instructed by the Court.
  28
                                                 12
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 13 of 15 Page ID #:173




   1   XIV. FINAL DISPOSITION
   2         A.     After the final disposition of this Action, as defined in Section V,
   3   within sixty (60) days of a written request by the Designating Party, each
   4   Receiving Party must return all Protected Material to the Producing Party or
   5   destroy such material. As used in this subdivision, “all Protected Material”
   6   includes all copies, abstracts, compilations, summaries, and any other format
   7   reproducing or capturing any of the Protected Material. Whether the Protected
   8   Material is returned or destroyed, the Receiving Party must submit a written
   9   certification to the Producing Party (and, if not the same person or entity, to the
  10   Designating Party) by the 60-day deadline that (1) identifies (by category, where
  11   appropriate) all the Protected Material that was returned or destroyed and (2)
  12   affirms that the Receiving Party has not retained any copies, abstracts,
  13   compilations, summaries or any other format reproducing or capturing any of the
  14   Protected Material. Notwithstanding this provision, Counsel is entitled to retain
  15   an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  16   transcripts, legal memoranda, correspondence, deposition and trial exhibits,
  17   expert reports, attorney work product, and consultant and expert work product,
  18   even if such materials contain Protected Material. Any such archival copies that
  19   contain or constitute Protected Material remain subject to this Protective Order as
  20   set forth in Section V (DURATION).
  21         B.     Any violation of this Order may be punished by any and all
  22   appropriate measures including, without limitation, contempt proceedings and/or
  23   monetary sanctions.
  24         ///
  25         ///
  26         ///
  27         ///
  28
                                                 13
                                                                  CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 14 of 15 Page ID #:174




   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2

   3
       DATED: August 24, 2021             /s/ Trenton C. Packer
                                          Trenton C. Packer, Esq.
   4                                      Attorney for Plaintiff Ayana Maroney
   5

   6

   7   DATED: August 24, 2021             /s/ Heather E. Paradis
                                          Mitchell D. Dean, Esq.
   8                                      Heather E. Paradis, Esq.
   9                                      Attorneys for Defendants County of
                                          Riverside, Deputy Rodriguez and Deputy
  10                                      Ruiz
  11

  12   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  13

  14   DATED: August 31, 2021             _________________________________
                                          HONORABLE SHERI PYM
  15                                      United States Magistrate Judge
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            14
                                                           CASE NO. 5:21-cv-00497-JGB-SP
Case 5:21-cv-00497-JGB-SP Document 26 Filed 08/31/21 Page 15 of 15 Page ID #:175




   1

   2
                              EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4           I,                                [print or type full name], of
   5                         [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of
   8   California on ____________ [Date] in the case of Ayana Maroney v. County of
   9   Riverside, Deputy M. Rodriguez, Deputy Ruiz; and Does 1-10, inclusive, Case
  10   No. 5:21-cv-00497-JGB-SP. I agree to comply with and to be bound by all the
  11   terms of this Stipulated Protective Order, and I understand and acknowledge that
  12   failure to so comply could expose me to sanctions and punishment in the nature
  13   of contempt. I solemnly promise that I will not disclose in any manner any
  14   information or item that is subject to this Stipulated Protective Order to any
  15   person or entity except in strict compliance with the provisions of this Order.
  16           I further agree to submit to the jurisdiction of the United States District
  17   Court for the Central District of California for the purpose of enforcing the terms
  18   of this Stipulated Protective Order, even if such enforcement proceedings occur
  19   after termination of this Action. I hereby appoint
  20   [print or type full name] of                                  [print or type full
  21   address and telephone number] as my California agent for service of process in
  22   connection with this Action or any proceedings related to enforcement of this
  23   Stipulated Protective Order.
  24   Date:
  25   City and State where sworn and signed:
  26   Printed Name:
  27   Signature:
  28
                                                   15
                                                                   CASE NO. 5:21-cv-00497-JGB-SP
